Citation Nr: 0302837	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 23, 1999, 
for an award of aid and attendance benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied a claim for special monthly pension based 
upon the need for regular aid and attendance of another 
person in September 1993.  The veteran appealed the RO's 
decision to the Board of Veterans' Appeals (Board), and in 
January 1997, the Board denied the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court, after a July 
1999 unopposed motion by the Secretary of the Department of 
Veterans Affairs, vacated the Board's January 1997 decision 
and remanded the case to the Board for action consistent with 
the motion.  In March 1998, the Board remanded the case to 
the RO for additional development including a VA examination.  

Thereafter, in September 1999, the RO granted the veteran 
special monthly pension based upon the need for regular aid 
and attendance of another person, effective from August 23, 
1999, the date of a private examination report.  The veteran 
appealed the effective date decision, asserting that the 
effective date should be June 7, 1993, the date of an aid and 
attendance report completed by a VA physician.  


FINDING OF FACT

The veteran required regular aid and attendance of another 
person when a VA physician examined him and completed an aid 
and attendance examination report on June 7, 1993.


CONCLUSION OF LAW

The criteria for a June 7, 1993, effective date for special 
monthly pension based upon the need for regular aid and 
attendance of another person have been met.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.401 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5103A).   

Regarding the issue on appeal, the Board concludes that VA's 
statutory duty to assist the veteran in the development of 
his claim has been satisfied.  VA has made reasonable efforts 
to obtain relevant records which the veteran has identified 
and authorized VA to obtain.  VA and private medical records 
have been obtained and no other relevant outstanding records 
were identified during the hearing before the undersigned 
Board member in October 2002.  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim, including most recently during the hearing 
which was held before the undersigned in October 2002.  As 
the veteran has been kept apprised of what he must show to 
prevail in these claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although the veteran was not specifically informed of the 
VCAA, based upon the favorable outcome in this decision the 
Board finds there is no prejudice to the veteran in deciding 
the matter without further development.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Pertinent Law and Regulations

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.  An 
increased maximum rate is provided for a veteran who is 
permanently housebound or in need of aid and attendance.  
38 U.S.C.A. §  1541; 38 C.F.R. § 3.23.

The need for "aid and attendance" means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. 
§ 3.351.

The basic criteria for regular aid and attendance and 
permanently bedridden are:

(1) an inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable;

(2) a frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.);

(3) an inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness;

(4) an inability to attend to the wants of nature; or

(5) an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352.

The effective date of an award based on an original claim, a 
claim reopened after a final adjudication, or a claim for 
increase, of pension, shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110.

Awards of pension will be effective as follows:  For aid and 
attendance and housebound benefits for a veteran, the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.401(a).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a).

A report of examination or hospitalization which meets 
certain regulatory requirements may be accepted as an 
informal claim if the report relates to a disability which 
may establish entitlement.  38 C.F.R. § 3.157(a).  Competent 
private medical or lay evidence may be accepted as an 
informal claim if it shows a reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran contends that a June 7, 1993 effective date is 
warranted for special monthly pension based upon the need for 
regular aid and attendance of another person. 

In March 1989, the RO rated the veteran's disabilities for 
pension purposes as chronic dysthymic disorder with anxiety, 
30 percent; traumatic arthritis of the left ankle, status 
post fracture, 20 percent; degenerative joint disease of the 
cervical spine with X-ray findings of multiple joints, 10 
percent; and hemorrhoids, 10 percent.  

In September 1999, the RO found that arthritis of multiple 
joints and spinal stenosis warranted a 100 percent rating.  
It awarded special monthly pension based upon the need for 
regular aid and attendance of another person effective from 
August 23, 1999.

A June 7, 1993, report which the veteran submitted to the RO 
on July 2, 1993, meets the requirements of 
38 C.F.R. § 3.157(a) of an informal claim for aid and 
attendance pension benefits.  It relates to disability which 
could establish entitlement.  The report itself indicated 
that VA aid and attendance benefits were being sought.  It 
was received at the RO on July 2, 1993.  Therefore, the Board 
finds the examination date, June 7, 1993, serves as the date 
of claim.  38 C.F.R. § 3.157(b)(1).

In this case, the determinative question is when entitlement 
arose, since the effective date of an award of special 
monthly pension based upon the need for regular aid and 
attendance of another person is the later of the date of 
receipt of claim or the date entitlement arose.  The RO has 
assigned an August 23, 1999 effective date.  That is the date 
of a report of Dr. F., a private physician, which provided 
information on the veteran's limitations.  However, based 
upon a comprehensive review of all the evidence of record, 
the Board concludes that a June 7, 1993, effective date for 
the award of special monthly pension based upon the need for 
regular aid and attendance of another person is warranted.  

The Board finds the evidence demonstrates a level of 
disability warranting aid and attendance benefits was present 
at the time of the June 7, 1993, examination but that it 
became most evident upon submission of the August 1999 report 
from Dr. F.  It appears, in essence, that the veteran's 
condition has not changed from a non-aid and attendance 
status to an aid and attendance status since the claim was 
received.  In light of this, the effective date should be 
June 7, 1993.

First, the veteran went to a VA physician on June 7, 1993, 
and had him complete an aid and attendance examination 
report.  He then turned that report in to the RO on July 2, 
1993.  Thus, the veteran demonstrated his belief that he was 
so disabled as to warrant aid and attendance pension 
benefits.  

Second, the June 7, 1993, VA physician's report which he 
submitted indicates that he had osteoarthritis of the 
cervical and lumbar spines and of the ankle and knee, that 
his prognosis for any improvement was poor, and that he had 
difficulty getting around due to arthritis and could not 
bend, lift, carry heavy objects, etc., without aggravating 
the pain.  It indicates that he had arthritis, stiffness, and 
pain in most joints in his neck and back, that he used a 
cane, and that he had problems with stress, nervousness, and 
anxiety.  It was opined that he required the care or 
assistance of another person because he lived alone and was 
having increasing difficulty managing his activities of daily 
living.  

Third, in August 1993, the veteran failed to report for a VA 
examination and then in a report of contact indicated that he 
could not physically stand the drive to Winston-Salem.  VA 
aid and attendance benefits were at stake.

Fourth, in October 1993, Dr. T. reported that the veteran had 
severe arthritis, which caused severe difficulty in 
ambulation without a cane, and that the veteran had advised 
him that it was difficult for him to carry out all of his 
daily chores at home and to care for himself fully.  

Fifth, during a hearing at the RO in November 1994, the 
veteran indicated he could barely get around, especially in 
the mornings.  He stated that it took him at least 2 to 2 1/2 
hours from the time he awakened in the morning and got out of 
bed, to be on his feet with the help of a walking cane, and 
that he always had to lean on something.  He would take a 
shower as soon as he could maneuver a little bit to where he 
felt it was safe for him to try to step into the tub while 
holding onto a railing.  He would have to keep most of his 
weight off of his bad ankle.  People would offer to take him 
on trips and pay his way, but he could not do it.  He would 
get halfway to where the trip was going and then not feel 
like doing anything except trying to take care of what was 
left of him.  He was doing physical therapy to avoid getting 
too stiff, and a woman was cleaning his place and helping him 
with his exercises.  

Sixth, a May 1995 private physical therapy evaluation report 
indicates that the veteran reported a 10/10 pain rating and 
left ankle edema.  Posturally, his head was forward, he had 
rounded shoulders, and he had a protruding abdomen.  He had a 
48 degree thoracic kyphosis and a 26 degree lumbar lordosis, 
and he had hypomobility in his lumbar spine.  Lumbar spine 
flexion was to 46 degrees, extension was to zero degrees, 
right and left side bending were to 9 and 6 degrees, 
respectively, and right and left rotation were to 10 and 4 
degrees, respectively.  His lower extremities were not within 
normal limits.

Seventh, during his hearing before a member of the Board in 
September 1996, the veteran stated that his arthritic 
problems were in his left ankle, his left side, up his left 
shoulder, down to and through his fingers of his left hand, 
in his left elbow, slightly in his neck, and very badly in 
his lower spine.  Were it not for a hot shower, it would work 
a terrible hardship on him each day.  It was hard for him to 
get in and out of the shower every day, and he came to the 
hearing in a wheelchair.  He stated that he was taking 
Tagamet for ulcers.  A witness testified that some days, the 
veteran would get agitated and confused, and that his balance 
was not very good.  If he went somewhere in a car, someone 
would help him get into and out of the car and so forth, and 
he would not go out of the house by himself.  The veteran 
stated that he could only bend his left ankle about a half 
inch up or down, and that he had fallen on occasions, the 
last time being about a week or 10 days before the hearing 
when he was trying to get out of a car.  Other times, to 
prevent himself from falling, he would reach out and grab 
whatever was there to keep from falling.  The veteran stated 
that his pain would cause him to be confused, and that he had 
left pots on the stove and forgotten other things quite 
frequently.  His friend stated that those are the types of 
occasions when he was more concerned about the veteran 
falling.  

Eighth, in June 1999, the veteran indicated that he was 
physically unable to go to Winston-Salem for a VA 
examination, when aid and attendance benefits were at stake.

Ninth, in August 1999, the veteran submitted instead a 
private medical record from Dr. F. who indicated that the 
veteran had had an MRI which showed severe stenosis with 
spondylolisthesis at L4-5, and that he had been seeing him 
for spinal stenosis.  He had been seen in the pain clinic and 
had had some relief of his symptoms, but he was still very 
limited in his level of activities.  He needed a cane or 
walker for assistance and required a motorized scooter for 
long distances.  He also had some difficulty maintaining his 
balance, because he would begin to have numbness in his lower 
extremities and pain in his lower back.  He had difficulty 
with daily activities, including feeding, bathing, and 
dressing.  He was essentially confined to his house for the 
majority of the time, and Dr. F. felt that if he was able to 
get an aide to assist him with some of his daily activities, 
this would provide him with some significant support.  They 
had done all they could medically, short of a surgical 
decompression.  

In this case, when the facts are examined, the Board finds 
the need for aid and attendance of another person was present 
on June 7, 1993, and that entitlement was confirmed but more 
conclusively demonstrated by the subsequent medical evidence 
added to the record.  The report from Dr. F. essentially 
confirms what the VA physician indicated in the June 7, 1993, 
report that the veteran required the care or assistance of 
another person and that he was having difficulty managing his 
activities of daily living.  Dr. F. also confirmed the 
balance problems that the veteran's friend testified about in 
September 1996.  Moreover, in August 1993, the veteran had 
stated that he could not tolerate the drive to Winston-Salem 
for the VA examination which was scheduled.  It appears that 
his arthritis was very disabling at that time.  The VA 
physician who examined him in June 1993 indicated that 
bending and heavy activity was aggravating his pain then and 
that he was having difficulty getting around.

In light of the above, a June 7, 1993, effective date for 
special monthly pension based upon the need for regular aid 
and attendance of another person is warranted.  


ORDER

Entitlement to a June 7, 1993, effective date for aid and 
attendance benefits is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	T. L. DOUGLAS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

